Citation Nr: 0610522	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-42 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota, which denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  During the pendency of the appeal, the RO 
subsequently allowed the veteran's claim for service 
connection for tinnitus with a 10 percent evaluation 
effective from the date of receipt of the claim therefor.  
The remaining issue regarding hearing loss is ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  By whispered voice testing, which was the standard 
methodology during the World War II era, the veteran's 
hearing was shown to be normal upon multiple examinations 
performed during service, including at separation, there is a 
complete absence of any objective medical evidence 
documenting either complaints or findings of hearing loss for 
decades after the veteran was separated from service, and a 
preponderance of the evidence is against the finding that the 
veteran's current hearing loss disability is attributable to 
any incident, injury or disease or active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
veterans in collecting such evidence.  

The veteran was provided VCAA notice in March 2003, prior to 
the issuance of the adverse rating decision now on appeal 
from August 2003.  That notice informed the veteran of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The veteran was provided the regulatory 
implementation of VCAA and the laws and regulations governing 
his service connection claims in an October 2004 statement of 
the case.  The veteran was provided a VA examination which 
was adequate for rating purposes.  The veteran's service 
medical records were collected for review.  Following the 
RO's VCAA notice to the veteran, he responded in April 2003 
that he had no further evidence to submit.  All known 
available relevant evidence has been collected for review, 
and the veteran does not contend, nor does the evidence on 
file suggest, that there remains any additional outstanding 
evidence which has not been collected for review.  The Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection maybe established for disability resulting 
from disease or injury incurred or aggravated in line of 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA disability compensation purposes, impaired hearing 
will be considered to be a disability when the auditory 
thresholds in any of the relevant frequencies for speech at 
500, 1,000, 2,000, 3,000, or 4,000 Hertz (cycles per second) 
is 40 decibels or greater, or when the auditory thresholds 
for at least three of these relevant frequencies are 
26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Analysis:  VA received the veteran's initial informal claim 
for service connection for hearing loss disability 
attributable to service in January 2003, nearly 57 years 
after he was separated from military service, at 80 years of 
age.  It is the veteran's contention that current hearing 
loss disability is attributable to a loud noise environment 
during service where he is shown to have performed duties in 
operating and maintaining aircraft communications and radio 
systems.  

The veteran's December 1942 physical examination for service 
noted that his hearing was normal by whispered or spoken 
voice, and the ear, nose and throat examination was normal.  
A subsequent report of physical examination in or before 
January 1943 noted that the veteran's hearing by low 
conversational voice was normal.  A physical examination for 
flying in April 1943 included the veteran's denial of any 
history of ear trouble, the right and left ear canals and 
tympanic membranes were normal, and testing for both ears by 
whispered voice was normal.  Another physical examination for 
flying in August 1943 again included the veteran's denial of 
any history of ear trouble, the left and right ear canals and 
tympanic membranes were normal, and hearing tested by 
whispered voice was normal for each ear.  

In April 1945, the veteran presented for treatment with 
complaints of ringing in his left ear "since 1941" where he 
worked in an aircraft factory prior to service.  The veteran 
also complained of pain and/or pressure in the back of the 
neck.  Examination was negative, but it was noted that bone 
conduction was normal and that left air conduction was only 
slightly below normal.  It was recorded that this would 
probably be permanent and would be worse in the presence of 
loud noise.  It was also noted that the pressure in the neck 
was nervous tension phenomenon.  The following day, the 
veteran was again examined with complaints of left ear 
ringing and examination noted that hearing and the eardrums 
were normal, but the impression was otitis interna on the 
left with cochlear injury from noise existing prior to 
service.  This single episode appears to have been acute and 
transitory because the veteran is not shown to have sought or 
required any further treatment for left ear ringing or left 
otitis during the remainder of service.  The February 1946 
physical examination for service separation noted no 
abnormality on ear, nose and throat examination, and hearing 
was again found to be normal by whispered voice for each ear.  

A review of the veteran's claims folder reveals that he did 
file a claim for dental treatment some three years after 
service separation, but there was no claim with respect to 
either tinnitus or hearing loss at the time.  There is a 
complete absence of any objective clinical evidence 
demonstrating complaints or findings of hearing loss or 
tinnitus from the time of service separation in 1946 until 
the veteran was provided a VA audiometric examination in July 
2003, a period of 57 years.  

In response to the veteran's claim, he was provided a VA 
audiometric examination in July 2003.  The veteran's claims 
folder was reviewed.  The veteran reported that he had 
noticed a hearing loss, more on the left, since service 
separation.  He reported tinnitus since late 1944.  He 
reported, historically, that he consulted a physician for 
tinnitus in approximately 1949-50 and was told there was no 
treatment for it.  He reported a history of military noise 
exposure such as propellers, heavy machine guns, and radio 
signals without benefit of hearing protection.  He reported a 
history of occupational noise exposure such as aircraft 
mechanic noise for one year prior to service, and five years 
after service, with occasional use of hearing protection only 
after military service.  He also reported a history of 
recreational exposure such as rifle fire (hunting 1-2 times 
per year since childhood) without benefit of hearing 
protection.  Audiometric testing revealed average pure tone 
decibel threshold for the right ear of 54, for the left ear 
of 58, and speech discrimination scores of 76 percent on the 
right and 66 percent on the left.  Examination of the 
eardrums revealed no abnormality.  The results were 
consistent with a mild to moderately-severe sensorineural 
hearing loss for both ears.  It was the examiner's impression 
that it was less than likely that the veteran's current 
hearing loss was the result of noise exposure during military 
service.  The rationale for this opinion was that the veteran 
reported noise exposure before and since military service.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for bilateral hearing 
loss.  Although it is clearly understood that the practice of 
testing hearing by spoken or whispered voice is certainly 
less scientifically accurate than testing by audiometric 
examination, it must be understood that such testing by 
spoken and whispered voice was standard operating procedure 
during the World War II era.  Despite the unscientific nature 
of such testing, the service medical records reveal that the 
veteran's hearing was tested on five separation occasions 
during service, including at both enlistment and separation, 
and all hearing testing results reported were normal.  At no 
time during service, is there any evidence that the veteran 
complained of hearing loss of any kind.  Although the veteran 
did seek treatment on two days in April 1945 for ringing of 
the left ear, it is noteworthy that records of this treatment 
report at the time that the veteran's hearing was considered 
to be normal.  While these records also note an impression of 
otitis interna with left cochlear injury from noise, there is 
a complete absence of any competent clinical evidence or 
opinion which relates the veteran's current hearing loss, 
decades after service, to any incident, injury or disease of 
active service, including exposure to a loud noise 
environment.  Indeed, the clinical opinion on file from the 
veteran's July 2003 VA audiometric examination is against the 
veteran's claim.  That opinion suggests that the veteran 
simply had more noise exposure both before and since military 
service.  

Because the veteran's ears and hearing were noted to be 
entirely normal at enlistment, the veteran is presumed to 
have been in sound condition at that time.  The evidence on 
file certainly does not show by clear and unmistakable 
evidence that the veteran had hearing loss disability prior 
to his enlistment into active military duty.  However, the 
evidence on file does show, that the veteran certainly was 
exposed to certain loud noise environments, as he reported 
during his July 2003 VA audiometric examination, in the years 
following service separation.  The April 1945 service medical 
record notation of the veteran's apparent exposure to some 
noise prior to service certainly does not rebut the 
presumption of sound condition at enlistment.  However, it is 
clear and consistent with the veteran's own reports and the 
VA audiometric examination of July 2003, that the veteran was 
certainly exposed to sufficiently loud noise environments 
following service to have caused his current hearing loss.  
The veteran served on active duty for three years from 1943 
to 1946, but it was 57 years from the time that he separated 
from service until he filed his initial claim or hearing loss 
disability.  Under pure probability theory, the veteran 
certainly had a vastly greater opportunity for loud noise 
exposure following service separation, than he did during his 
three years of active duty.  

The veteran's claim for service connection for tinnitus was 
granted on an aggravation theory, on the basis of a December 
2004 clinical opinion that any tinnitus which existed at the 
time of enlistment was likely aggravated beyond its ordinary 
progress as a result of a loud noise environment during 
service.  Indeed, the veteran sought treatment for tinnitus 
during service, but he did not seek treatment for hearing 
loss disability at any time during service, and multiple 
examinations during service noted that hearing was normal, 
including at the time that the veteran was actually treated 
for tinnitus.  It should also be noted that the same VA 
audiologist who provided an opinion supporting the veteran's 
claim for service connection for tinnitus, also provided the 
opinion that his hearing loss disability was not likely 
related to incidents of military service.  

All hearing testing performed during service was normal.  The 
veteran did not complain of hearing loss during service.  The 
first evidence that the veteran met the criteria for hearing 
loss disability for VA compensation purposes at 38 C.F.R. 
§ 3.385, is contained in the July 2003 report of audiometric 
examination, performed 57 years after the veteran was 
separated from service.  There is a complete absence of any 
objective evidence of chronicity of hearing loss 
symptomatology for this entire 57 year period.  It is 
noteworthy that at the time of the July 2003 VA audiometric 
examination, the veteran reported consulting a physician in 
1949-50, which was some three or four years after service 
separation, but he specifically reported consulting the 
physician for tinnitus, not for hearing loss.  Hearing loss 
disability is first shown over five decades after service 
separation, there is an absence of chronicity of objectively 
documented symptoms for this entire period, and a 
preponderance of the evidence is against this claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


